United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-591
Issued: October 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2012 appellant filed a timely appeal from a January 10, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
wage-loss compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she is entitled to wage-loss compensation
for 4.25 hours.
FACTUAL HISTORY
On March 7, 2005 appellant, then a 49-year-old nurse, filed an occupational disease claim
alleging that on February 3, 2005 she first became aware of left shoulder pain. On February 4,
1

5 U.S.C. § 8101 et seq.

2005 she realized that her left shoulder pain was due to her employment duties. OWCP accepted
the claim for left shoulder impingement syndrome, neck sprain, left rotator cuff tear, cervical
radiculitis and aggravation of cervical spondylosis without myelopathy.2
On November 15, 2011 appellant filed a claim for 27 hours of intermittent wage-loss
compensation from May 11 to November 10, 2011. The attached time analysis form indicated
1.75 hours on May 8, 2011 to pick up a transcutaneous electrical neural stimulator (TENS) unit,
1.00 hour on August 24, 2011 to pick up a narcotic prescription and 5.50 hours on October 20,
2011 for a procedure.
By letter dated November 28, 2011, OWCP informed appellant that her claim was not
payable in its entirety at that time. Appellant was advised as to the dates and hours that payment
was authorized and the ones which required further evidence. OWCP also informed her that
wage-loss compensation for errands was not compensable as it did not qualify as medical care.
It also informed appellant that, if she was claiming more than four hours for a medical
appointment, documentation was required to support the additional hours.
By decision dated January 10, 2012, OWCP denied payment for wage-loss compensation
for 4.25 hours. The denial was for 1.75 hours on June 8, 2011, 1.00 hours on August 24, 2011
and 1.50 hours for October 20, 2011, a total of 4.25 hours of leave without pay.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.5 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn

2

By decision dated December 14, 2005, OWCP granted appellant a schedule award for an 18 percent permanent
impairment of the left arm.
3

5 U.S.C. §§ 8101-8193

4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

6

See Edward H. Horton, 41 ECAB 301 (1989).

7

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).

2

wages.8 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wageearning capacity.9 When, however, the medical evidence establishes that the residuals or
sequelae of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in employment, he or she is entitled to compensation for any loss of
wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.10
An injured employee may be entitled to compensation for lost wages incurred while
obtaining authorized medical services.11 This includes the actual time spent obtaining the
medical services and a reasonable time spent traveling to and from the medical provider’s
location.12 As a matter of practice, OWCP generally limits the amount of compensation to four
hours with respect to routine medical appointments.13 However, longer periods of time may be
allowed when required by the nature of the medical procedure and/or the need to travel a
substantial distance to obtain the medical care.14
ANALYSIS
OWCP accepted appellant’s claim for left shoulder impingment syndrome, which was
expanded to include neck sprain, left rotator cuff tear, cervical radiculitis and aggravation of
cervical spondylosis without myelopathy. Appellant claimed wage-loss compensation for 1.75
hours for June 8, 2011, 1.00 hour for August 24, 2011 and 1.50 hours for October 20, 2011 or a
total of 4.25 hours. OWCP advised her by letter dated November 28, 2011 as to the medical
evidence necessary to support her claim for disability on the days in question.
The issue is whether appellant has established entitlement to 4.25 hours of wage-loss
compensation due to a medical appointment and picking up medication and TENS unit for the
dates in question. The Board finds that OWCP properly denied her claim. OWCP denied wageloss compensation for 4.25 hours for June 8, August 24 and October 20, 2011. It found that
8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

See 5 U.S.C. § 8103(a); Gayle L. Jackson, 57 ECAB 546, 547-48 (2006).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16
(October 2009).
13

Id. at Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (November 1998).

14

Id.

3

appellant was not entitled to 2.75 hours of wage-loss compensation for May 8 and August 20,
2011 as she was not claiming lost time for a medical appointment. Rather, she was claiming lost
wages for time spent picking up narcotic medication and a TENS unit. The Federal (FECA)
Procedure Manual states that an employee is entitled to lost wages for medical examinations or
treatment.15 The hours claimed by appellant for May 8 and August 20, 2011 were not for a
medical examination or treatment, but rather to pick up narcotic medication and a TENS unit.
As appellant was not claiming lost time for a medical examination or treatment, OWCP properly
denied her claim for 1.75 hours on May 8, 2011 and 1.00 hours on August 20, 2011.
Appellant also claimed 5.50 hours of wage-loss compensation for attending a medical
appointment on October 20, 2011. OWCP paid her wage-loss compensation for 4.00 hours
claimed on October 20, 2011. It denied compensation for the additional 1.50 hours appellant
claimed. It is noted that, while OWCP’s Federal (FECA) Procedural Manual provides that no
more than 4.00 hours of compensation should be allowed for routine medical appointments,
longer periods of time may be allowed when required by the nature of the medical procedure
and/or the need to travel a substantial distance to obtain the medical care.16 On November 28,
2011 OWCP informed appellant that any hours claimed for medical appointments over four
hours required documentation supporting the extra hours. Appellant did not submit any evidence
to explain why her medical appointment on October 20, 2011 required more than four hours. As
she failed to provide any documentation supporting her claim for the additional 1.50 hours for
the October 20, 2011 medical appointment, OWCP properly found she was only entitled to 4.00
hours.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she is entitled to wage-loss
compensation for 4.25 hours.

15

See supra note 12.

16

See supra note 13.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 10, 2012 is affirmed.
Issued: October 11, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

